December 19, 2008


Mr. Royal K. Griffin
1507 Fredricksburg Rd.
San Antonio, TX 78201


Ms. Cynthia W. Hamilton
Assistant Disciplinary Counsel
PO Box 12487
Austin, TX 78711-2487

Ms. Linda A. Acevedo
Asst. Disciplinary Counsel
P.O. Box 12487
Austin, TX 78711-2487
Ms. Christine E. McKeeman
Board of Disciplinary Appeals
P. O. Box 12426
Austin, TX 78711

Ms. Gayle Riley Vickers
Board of Disciplinary Appeals
P. O. Box 12426
Austin, TX 78711

RE:   Case Number:  07-0484
      Court of Appeals Number:
      Trial Court Number:  BODA #38821

Style:      IN THE MATTER OF ROLANDO CABALLERO

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Christine     |
|   |Chemell           |